
	

 S2854 ENR: Emmett Till Unsolved Civil Rights Crimes Reauthorization Act of 2016
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		One Hundred Fourteenth Congress of the United States of America
		2nd Session
		Begun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteen
		S. 2854
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To reauthorize the Emmett Till Unsolved Civil Rights Crime Act of 2007.
	
	
		
			1.
			Short title
 This Act may be cited as the Emmett Till Unsolved Civil Rights Crimes Reauthorization Act of 2016.  2. Investigation of unsolved civil rights crimes The Emmett Till Unsolved Civil Rights Crime Act of 2007 (28 U.S.C. 509 note) is amended—
			
				(1)
 in section 2—  (A) in paragraph (1), by striking and at the end;
				
					(B)
 in paragraph (2), by striking the period at the end and inserting a semicolon; and  (C) by inserting after paragraph (2) the following:
					
						
							(3)
 meet regularly with eligible entities to coordinate the sharing of information and to discuss the status of the Department’s work under this Act;
						
							(4)
 support the full accounting of all victims whose deaths or disappearances were the result of racially motivated crimes;
						
							(5)
 hold accountable under Federal and State law all individuals who were perpetrators of, or accomplices in, unsolved civil rights murders and such disappearances;
						
							(6)
 express the condolences of the authority to the communities affected by unsolved civil rights murders, and to the families of the victims of such murders and such disappearances;
						
							(7)
 keep families regularly informed about the status of the investigations of such murders and such disappearances of their loved ones; and
						
							(8)
 expeditiously comply with requests for information received pursuant to section 552 of title 5, United States Code, (commonly known as the Freedom of Information Act) and develop a singular, publicly accessible repository of these disclosed documents.
						; 
				
				(2)
 in section 3—  (A) in subsection (b)—
					
						(i)
 in paragraph (1), by striking 1969 and inserting 1979;  (ii) in paragraph (2), by inserting before the period at the end the following: , and eligible entities; and
					
						(iii)
 by adding after paragraph (2) the following:   (3) Review of closed cases The Deputy Chief may, to the extent practicable, reopen and review any case involving a violation described in paragraph (1) that was closed prior to the date of the enactment of the Emmett Till Unsolved Civil Rights Crimes Reauthorization Act of 2016 without an in-person investigation or review conducted by an officer or employee of the Criminal Section of the Civil Rights Division of the Department of Justice or by an agent of the Federal Bureau of Investigation.
							
								(4)
								Public Engagement
								
									(A)
									In general
 The Department shall hold meetings with representatives of the Civil Rights Division, Federal Bureau of Investigation, the Community Relations Service, eligible entities, and where appropriate, state and local law enforcement to discuss the status of the Department’s work under this Act.
								
									(B)
									Authorization of appropriations
 In addition to amounts made available to carry out this Act under section 6, there is authorized to be appropriated to the Attorney General $1,500,000 for fiscal year 2017 and each of the next 10 subsequent fiscal years to carry out this paragraph.
								; and 
					
					(B)
 in subsection (c)—  (i) in paragraph (1)—
						
							(I)
 in subparagraph (A), by striking 1969 and inserting 1979;  (II) in subparagraph (F), by striking and at the end;
						
							(III)
 in subparagraph (G), by striking the period at the end and inserting ; and; and  (IV) by inserting after subparagraph (G) the following:
							
								
									(H)
 the number of cases referred by an eligible entity or a State or local law enforcement agency or prosecutor to the Department within the study period, the number of such cases that resulted in Federal charges being filed, the date the charges were filed, and if the Department declines to prosecute or participate in an investigation of a case so referred, the fact that it did so, and the outreach, collaboration, and support for investigations and prosecutions of violations of criminal civil rights statutes described in section 2(3), including murders and including disappearances described in section 2(4), within Federal, State, and local jurisdictions.
								; and 
						
						(ii)
 in paragraph (2), by inserting before the period at the end the following: and a description of the activities conducted under subsection (b)(3);  (3) in section 4(b)—
				
					(A)
 in paragraph (1), by striking 1969 and inserting 1979; and  (B) in paragraph (2), by inserting before the period at the end the following: , and eligible entities;
				
				(4)
 in section 5—  (A) in subsection (a), by striking 1969 and inserting 1979; and
				
					(B)
 in subsection (b), by striking each of the fiscal years 2008 through 2017 and inserting fiscal year 2017 and each of the 10 subsequent fiscal years; and  (5) in section 6—
				
					(A)
 in subsection (a)—  (i) by striking each of the fiscal years 2008 through 2017 and inserting fiscal year 2017 and each of the 10 subsequent fiscal years; and
					
						(ii)
 by striking 1969 and inserting 1979; and  (B) by amending subsection (b) to read as follows:
					
						
							(b)
							Community Relations Service of the Department of Justice
 Using funds appropriated under section 3(b)(4)(B), the Community Relations Service of the Department of Justice shall provide technical assistance by bringing together law enforcement agencies and communities to address tensions raised by Civil Rights era crimes.
						; 
				
				(6)
 in section 7—  (A) in the heading, by striking Definition of criminal civil rights statutes and inserting Definitions;
				
					(B)
 in paragraph (6), by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting the clauses accordingly;
				
					(C)
 by redesignating paragraphs (1) through (6) as subparagraphs (A) through (F), respectively, and indenting the subparagraphs accordingly;
				
					(D)
 by striking In this Act, the term and inserting:  In this Act:
							(1)
							Criminal civil rights statutes
 The term ; and   (E) by inserting at the end the following:
					
						
							(2)
							Eligible entity
 The term eligible entity means an organization whose primary purpose is to promote civil rights, an institution of higher education, or another entity, determined by the Attorney General to be appropriate.
						; and
				
				(7)
 by striking section 8.     Speaker of the House of Representatives    Vice President of the United States and President of the Senate   